Exhibit 10.36

 

 

December 22, 2010

 

Directed Services LLC

1475 Dunwoody Drive

West Chester, Pennsylvania 19380

 

Dear Ms. Hughes:

 

Re:   Termination of Service Agreement

 

We refer to the service agreement effective January 1, 1994, as amended by a
first amendment effective March 7, 1995 and a second amendment effective
July 31, 2007 (collectively, the “Service Agreement”). The purpose of this
letter is to confirm our mutual agreement to terminate the Service Agreement
effective January 1, 2010.

 

Please confirm that Directed Services LLC has agreed to the foregoing
termination of the Service Agreement.

Please evidence your agreement by signing a copy of this letter where indicated
below and returning it to us

immediately.

 

Sincerely,

 

 

ING USA ANNUITY AND LIFE INSURANCE COMPANY

 

 

 

 

 

 

By: /s/

Thomas N. Hanson

 

 

Thomas N. Hanson

 

Vice President and Actuary

        Agreed to on December 22, 2010

 

 

 

 

 

 

DIRECTED SERVICES LLC

 

 

 

 

 

 

 

 

 

By: /s/

Spencer T. Shell

 

 

Spencer T. Shell

 

Vice President and Assistant

 

Treasurer

 

 

--------------------------------------------------------------------------------